Order entered January 24, 2014




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-01667-CV

   IN THE MATTER OF VANE MONYENCHE FRASURE AND JAMES ANDREWS
                            FRASURE

                        On Appeal from the 292nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. CV13-00376

                                            ORDER
           We GRANT court reporter Deborah M. Slovak’s January 21, 2014 request for extension

of time to file the reporter’s record and ORDER the record be filed by February 21, 2014.

           We note the clerk’s record is overdue. Accordingly, we ORDER Dallas County District

Clerk Gary Fitzsimmons to file the clerk’s record by February 21, 2014.

           We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Deborah M. Slovak, Dallas County District Clerk Gary Fitzsimmons, and all

parties.




                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE